NO. 07-10-0042-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                FEBRUARY 22, 2010
                            __________________________

                        IN THE MATTER OF THE MARRIAGE OF
                      JESSICA N. ROQUE AND JOSE LUIS ROQUE
                            ___________________________

         FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

                  NO. 2008-545,444; HONORABLE JUDY PARKER, JUDGE
                             ___________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant Jose Luis Roque filed a notice of appeal on February 1, 2010.

However, he did not pay the required filing fee of $175. See Tex. R. App. P. 5 &

Appendix. By letter of February 3, we informed appellant that failure to pay the filing fee

within ten days of the letter might result in dismissal according to Rule of Appellate

Procedure 42.3(c). Tex. R. App. P. 42.3(c). The deadline passed without payment of

the filing fee.


       Finding appellant has not paid the filing fee required by rule, and finding that we

have given notice to all parties, we dismiss the appeal pursuant to Rule 42.3(c).
It is so ordered.




                    James T. Campbell
                         Justice